Case: 5:17-cr-00380-BYP Doc #: 32 Filed: 02/05/19 1 of 3. PageID #: 318



 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )     CASE NO. 5:17CR380
                 Plaintiff,                        )
                                                   )
                 v.                                )     JUDGE BENITA Y. PEARSON
                                                   )
 DAVOOD HAGHIGHI,                                  )
                                                   )     ORDER
                 Defendant.                        )     [Resolving ECF No. 29]



        Pending before the Court is Defendant Davood Haghighi’s Motion for a Bill of

 Particulars. ECF No. 29. The Court previously granted Defendant’s Motion for Leave to File

 Motion for Bill of Particulars (ECF No. 26). Defendant contends a bill of particulars is necessary

 for him to prepare a defense to Count 31 of the Superseding Indictment. ECF No. 29 at PageID

 #: 230. He claims he requires the specific dates during which each act in furtherance of the

 conspiracy occurred, an identification of every vehicle sold in furtherance of the alleged

 conspiracy, and the names of each of his alleged co-conspirators. Id. at PageID #: 232-35. The

 Government has responded. ECF No. 31.

        The decision on whether to order a bill of particulars rests within the sound discretion of

 the trial court. United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir. 1993) (citation omitted).

 A bill of particulars is a tool to minimize surprise and allow the defendant to obtain the




        1
            Conspiracy to Launder Monetary Instruments, in violation of 18 U.S.C. §
 1956(h).
Case: 5:17-cr-00380-BYP Doc #: 32 Filed: 02/05/19 2 of 3. PageID #: 319



 (1:17CR507)

 information necessary to prepare a defense. Id. (citation omitted). It “should be required only

 where the charges of an indictment are so general that they do not advise a defendant of the

 specific facts of which he is accused.” United States v. Daugherty, No. 16-22, 2017 WL 839472,

 at *1 (E.D. Ky. Feb. 28, 2017) (citing United States v. Kerik, 615 F. Supp. 2d 256, 277 (S.D.N.Y.

 2009)).

           A bill of particulars is not to be used as a general discovery device. Daugherty, 2017 WL

 839472, at *3. It is not a tool for the defense to obtain a detailed disclosure of all the

 prosecution’s evidence. Salisbury, 983 F.2d at 1375. Nor is it a tool the defense can use to

 obtain the prosecution’s legal theories. United States v. Lawson, 688 F.Supp. 314, 315 (S.D.

 Ohio 1987) (citing United States v. Kilrain, 566 F.2d 979 (5th Cir. 1978), cert. denied 439 U.S.

 819 (1978). “This is particularly true in a conspiracy case in which the Government is not

 required to disclose all overt acts alleged to have occurred in furtherance of the conspiracy.”

 United States v. Hayes (Harry Walker), 884 F.2d 1393 (6th Cir. 1989) (table).

           Because Defendant has been fairly informed of the specific facts of which he is accused, a

 bill of particulars is unnecessary. The Superseding Indictment provides Defendant with details

 regarding fifteen separate vehicle transactions alleged to be in furtherance of the conspiracy.

 ECF No. 6 at PageID #: 25-30. Included in the Superseding Indictment are the year, make, and

 model of each vehicle, the initials of the buyer or buyers, the approximate dates of purchase and

 payment, and the approximate amount of payment and form of payment for each transaction. Id.

 at PageID #: 25-30. Moreover, as Defendant admits, the Government provided him with

 “voluminous discovery in this matter.” ECF No. 29 at PageID #: 231; see also ECF No. 31 at


                                                    2
Case: 5:17-cr-00380-BYP Doc #: 32 Filed: 02/05/19 3 of 3. PageID #: 320



 (1:17CR507)

 PageID #: 311-12 (identifying all information Defendant has been provided in preparation for

 trial). The indictment, combined with information gathered through discovery and other means,

 provides Defendant with sufficient information to understand the nature of the charges and

 prepare a defense. See United States v. Musick, 291 F. App'x 706, 724 (6th Cir. 2008)

 (indictment, viewed in totality with the search warrant affidavits and discovery, provided

 defendant with adequate information so as to not require a bill of particulars). Finally, the

 Government is not required to furnish the names of a defendant’s alleged co-conspirators.

 United States v. Crayton, 357 F.3d 560, 568 (6th Cir. 2004); United States v. Page, 575 F. App’x

 641, 643 (6th Cir. 2014).

        Accordingly, the Court denies Defendant’s Motion for a Bill of Particulars. ECF No. 29.



        IT IS SO ORDERED.


   February 5, 2019                              /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge




                                                  3
